DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Claim Objections
Claims 5-14, 16, and 18 are objected to because of the following informalities: 
Claims 8-12: Applicant is respectfully advised to amend “the acid-functionalized layer” to “the at least one acid-functionalized layer” to reflect the antecedent of claim 1.
Claims 5, 7-8, and 11: Applicant is respectfully advised to amend “the first acid” to “the at least one first acid” to reflect the antecedent of claim 1.
Claims 6-8 and 11-13: Applicant is respectfully advised to amend “the second acid” to “the at least one second acid” to reflect the antecedent of claim 1.
Claim 12: In line 2, “as wetting agent” appears to be a misstatement of “as a wetting agent.”
Claim 14: Applicant is respectfully advised to amend “wherein at least one layer selected from the particle filter carrier layer, microfiber layer, membrane filter layer, cover layer, adsorption layer, and adsorption carrier layer” to use appropriate articles for each term (e.g., “the particle filter carrier layer, the microfiber layer, the membrane filter layer,” etc.).
Claim 16: Applicant is respectfully advised to amend “by circulating air circulation” to “by circulating air
Claim 18: In line 1, “the method is used for depleting for depleting viruses” appears to be a misstatement of “the method is used 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The claim recites, “air and other gases” in line 5. The phrase " other gases " renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “other gases”), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d). Furthermore, it is unclear how a gas comprising “air and other gases” can be regarded as at least two separate gases (one being air and the other being “other” gases), as the word “and” requires, rather than a single gas mixture (e.g., polluted air or a gas mixture comprising air). In another interpretation, the method can be interpreted as the use of the filter medium for depleting viruses in air in one step, and viruses in another step, but the method does not make clear that multiple steps are involved in the depleting. For the purposes of examination only, “air and other gases” will be interpreted as a mixture of air with gases of different composition than air that can be regarded as polluted air.
Claims 2-20 are rejected because of their dependence from claim 1.
Claim 11: The claim recites, “wherein the first acid and/or the second acid is introduced as a pourable or free-flowing solid onto and/or into the acid-functionalized layer.” The claim depends from claim 1, which recites, “at least one acid-functionalized layer comprising at least one first acid . . .” The skilled practitioner would infer from claim 1 that the layer is acid functionalized by the acid it comprises. However, claim 11 suggests that the layer is acid functionalized prior to the introduction of the first/second acids. It is therefore unclear whether the layer is pre-acid-functionalized, as claim 11 suggests, or if the pouring of the first/second acids produces the acid-functionalized layer using a layer that was not previously acid-functionalized, as claims 1 and 13 suggest, and as the specification recites ([0058]: “to produce the acid-functionalized layer”). For the purposes of examination only, the latter interpretation will be applied.
Claim 14: The claim recites, “wherein at least one layer selected from the . . . cover layer . . . comprises the filter medium.” There is insufficient antecedent basis for this limitation. Furthermore, if the claim were amended to recite, “a cover layer,” it is unclear what relationship such a layer has to the filter arrangement of claim 14 since the arrangement is not recited to comprise a cover layer. For the purposes of examination only, the claim will be interpreted as providing an antecedent for “the cover layer.”
Claim 18: The claim recites, “in particular” in line 3. The phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In addition, the phrase “such as” (line 4) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination only, the terms following “in particular” and “such as” will be interpreted as not required by the claim.
Claim 19 is rejected because of its dependence from claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht et al. (US 2017/0120178 A1, hereinafter “Schacht”) in view of Xin et al. (US 2017/0028338 A1, hereinafter “Xin”), and as evidenced by Lemelson (US 4,856,509) and Kawasaki (JPWO2015104894A1).
Regarding claim 1, Schacht discloses a method (claim 10; implicit in claim 1) comprising:
providing a filter medium in the form of a layer (claim 1; [0036]) of fabric ([0032]) (i.e., using a substrate) comprising an acid-functionalized layer (i.e., at least one acid-functionalized layer),
wherein the acid-functionalized layer comprises a first acid with a pKa1 value of 0 to 7 (i.e., comprising at least one first acid having a pks1 value of 0 to 7) and a second acid comprising a C8 to C18 fatty acid (claim 1) (i.e., at least one different second acid . . . consisting of C8 to C18 fatty acids) as a filter medium (claim 1). 
However, Schacht does not explicitly disclose (i) a planar substrate; (ii) as a filter medium for depleting viruses from air; or (iii) a filter medium for depleting viruses from other gases. 
Regarding (i), Xin discloses a fabric air filter media 110 (Fig. 1; [0037]) that is in a planar form (Fig. 1). Xin teaches that such a filter can be used in a variety of devices ([0039]: “air flow devices”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Schacht by providing (i) a planar substrate as taught by Xin because a planar filter medium can be used in a variety of devices (Xin, Fig. 1; [0039]).
Regarding (ii), Schacht teaches that the first acid is preferably citric acid ([0018], [0019]), and that the second acid is preferably lauric acid ([0021], [0026]). Citric acid was known in the art to be a viral killing chemical, as evidenced by Lemelson (Abstract; col. 5, lines 48-49), and lauric acid was considered to have antiviral effects, as evidenced by Kawasaki ([0036]), so it would have been prima facie obvious for the skilled practitioner to use the air filter of Schacht in view of Xin to deplete viruses in the air. Furthermore, particles of dust or in aerosolized particles of body fluids that spread disease comprising bacteria and viruses were expected to be present in the air where people breathe, as evidenced by Lemelson (col. 1, lines 7-8, 39-40; col. 3, lines 30-31), so the skilled practitioner who used an air filter for its biocidal effect (Schacht, [0026]) would have expected to be exposed to airborne viruses during the practice of the method, so it would have been prima facie obvious to the skilled practitioner to practice the method of Schacht in view of Xin to deplete viruses.
Regarding (iii), Schacht teaches that the filter is used for supply air to buildings and car interiors ([0011]), where the user would have been expected to encounter other gases (e.g., the exhalations of other occupants; exhaust from other cars), so the use of the method to deplete viruses from other gases would have been prima facie obvious.

Regarding claim 3, Schacht teaches that the filter medium can be used for supply air in buildings, rooms, and cars ([0011]), so it would have been prima facie obvious to use the method of Schacht in view of Xin to deplete viruses from the air of buildings, building parts (e.g., rooms) and mobile facilities (e.g., cars).

Regarding claim 4, since the method of Schacht in view of Xin uses a filter medium comprising citric acid, which is a viral killing chemical (Lemelson, Abstract; col. 5, lines 48-49), and lauric acid, which is considered to have antiviral effects (Kawasaki, [0036]), the skilled practitioner would have found it prima facie obvious to use the method to deplete air having airborne viruses such as SARS-associated coronavirus, MERS-CoV, and influenza virus A (i.e., the broad teachings of antiviral and virus-killing effects of the components of the filter medium would have been expected to deplete any airborne virus, in the absence of evidence to the contrary, in a setting where such viruses would be expected to occur).

Regarding claim 5, Schacht teaches that citric acid can be regarded as a fruit acid ([0019]) (i.e., the first acid is selected from a group consisting of fruit acids).

Regarding claim 6, Schacht teaches that the second acid can be a C8 to C16 fatty acids ([0021]), preferably lauric acid ([0026]) (i.e., a C12 acid).

Regarding claim 7, Schacht teaches that a ratio between the first acid and the second acid in the filter medium is in a range of from 10.000:1 to 1:1 (claim 5).

Regarding claim 8, Schacht teaches that the acid-functionalized layer comprises the first acid in a quantity of 0.1 wt.% to 30 wt.%, and/or wherein the acid-functionalized layer comprises the second acid in a quantity of less than 10 wt.% in each case based on the total weight of the acid functionalized layer (claim 6) (i.e., the first acid in an amount of from 0.1 wt% to 30 wt% and the second acid is present in an amount of less than 10 wt%, in each case based on a total weight of the acid-functionalized layer).

Regarding claim 9, Schacht teaches that the acid-functionalized layer comprises a carrier material ([0032]).

Regarding claim 10, Schacht teaches that acid-functionalized layer is formed as an impregnated and/or coated non-woven fabric ([0032]) (i.e., the acid-functionalized layer comprises an impregnated and/or coated nonwoven).

Regarding claim 12, Schacht teaches that during the production of the filter medium, the layer to be functionalized is treated with a surface-active substance as wetting agent before and/or at the same time as the application of the second acid ([0033]) (i.e., during production of the acid-functionalized layer, a layer to be functionalized with acid is treated with a surfactant as wetting agent before and/or simultaneously with application of the second acid).

Regarding claim 13, Schacht teaches that the acid-functionalized layer can be treated with a fungicidal substance before and/or at the same time as the application of the fatty acid ([0035]), which is the second acid ([0021]) (i.e., during production a layer to be functionalized with acid is treated with a fungicidal substance before and/or simultaneously with application of the second acid).

Regarding claim 14, Schacht teaches that the described filter medium ([0045]) can be used in a filter arrangement ([0038]) for filtering gas particle systems ([0002]) (i.e., a filter arrangement for filtration of gas particle systems) having:
a particle-filtering region, comprising a particle filter carrier layer, and a microfiber layer and/or a membrane filter layer arranged on the particle filter carrier layer ([0039]-[0041]) (i.e., a particle-filtering region, comprising: a particle filter carrier layer, and a microfiber layer and/or membrane filter layer arranged on the particle filter carrier layer);
an absorbing region, comprising an adsorption layer, and an adsorption carrier layer arranged on the adsorption layer ([0043]-[0045]) (i.e., an absorbent region, comprising: an adsorption layer, and an adsorption carrier layer arranged on the adsorption layer)
wherein at least one layer selected from particle filter carrier layer, microfiber layer, membrane filter layer, cover layer, adsorption layer and adsorption carrier layer is formed from the described filter medium ([0045]) (i.e., wherein at least one layer selected from the particle filter carrier layer, microfiber layer, membrane filter layer, cover layer, adsorption layer, and adsorption carrier layer comprises the filter medium), so the use of such an arrangement in the method taught by Schacht in view of Xin would have been prima facie obvious.

Regarding claim 15, Schacht teaches the filtering of supply air using the filter medium ([0063]) (i.e., introducing air into a filter device comprising at least one planar substrate of claim 1 as the filter medium; directing the air through the filter medium or contacting the air with the filter medium to obtain air; discharging air from the filter device). 
Regarding the limitations of “a method for depleting viruses from air or other gases,” “virus-enriched air or gas,” “directing the air or the gas . . . to obtain air depleted of viruses or gas depleted of viruses,” and “discharging air depleted of viruses or the gas depleted of viruses,” (1) particles of dust or in aerosolized particles of body fluids that spread disease comprising bacteria and viruses were expected to be present in the air where people breathe, as evidenced by Lemelson (col. 1, lines 7-8, 39-40; col. 3, lines 30-31), so it would have been prima facie obvious that an air being filtered in the practice of the method of Schacht in view of Xin would be enriched in viruses, and (2) acid-impregnated filters were known in the art to destroy viruses, particularly those impregnated with citric acid, as evidenced by Lemelson (Abstract), so the skilled practitioner would have expected that the use of the filter media taught by Schacht in view of Xin would result in a filtered stream of air depleted in virus relative to the stream of air prior to filtration.

Regarding claim 17, the filter medium taught by Schacht in view of Xin is used for supplying air (claim 10) and the filter medium comprises impregnated acids which would be expected to destroy viruses, as evidenced by Lemelson (Abstract) (i.e., the planar substrate is configured to deplete viral pathogens from air).

Regarding claim 20, since the method of Schacht in view of Xin uses a filter medium comprising citric acid, which is a viral killing chemical (Lemelson, Abstract; col. 5, lines 48-49), and lauric acid, which is considered to have antiviral effects (Kawasaki, [0036]), the skilled practitioner would have found it prima facie obvious to use the method to deplete air having airborne viruses such as SARS-CoV-2, MERS-CoV, and influenza virus A variant H1N1 (i.e., the broad teachings of antiviral and virus-killing effects of the components of the filter medium would have been expected to deplete any airborne virus, in the absence of evidence to the contrary, in a setting where such viruses would be expected to occur).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schacht in view of Xin, as applied to claim 1 above, and further in view of Biedermann (US 2009/0320849 A1).
Schacht in view of Xin does not explicitly disclose that the planar substrate is free of polyoxyethylene(20)-sorbitan-monooleate (polysorbate 80).
Biedermann discloses a face mask (i.e., an air filter medium) that has an anti-viral activity (Abstract). Biedermann teaches that a non-ionic surfactant may be incorporated into a filter material in order to wet the filter and enhance the effective contact between the pathogen and the active materials on the filter material ([0048]), and that a suitable non-ionic surfactant is Polysorbate 20 ([0055]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Schacht in view of Xin by providing a planar substrate that is free of polyoxyethylene(20)-sorbitan-monooleate (polysorbate 80) as taught by Biedermann because (1) Schacht teaches the use of a non-ionic surfactant such as a wetting agent, with polysorbates preferred (Schacht, [0033]), and (2) Polysorbate 20 can enhance the effective contact between a pathogen and active materials on a filter material (Biedermann, [0048], [0055]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schacht in view of Xin, as applied to claim 1 above, and further in view of Hörl et al. (DE102016125431A1, hereinafter “Hörl”).
Schacht in view of Xin does not explicitly disclose that the first acid and/or the second acid is introduced as a pourable or free-flowing solid onto and/or into the acid-functionalized layer.
Hörl discloses an impregnated gas filter material ([0001]) that is impregnated with a binder ([0013]). Hörl teaches that the dry impregnating agent is impregnated according to the known prior art by, for example, dusting.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Schacht in view of Xin by introducing the first acid and/or the second acid as a pourable or free-flowing solid onto and/or into the acid-functionalized layer as taught by Hörl because (1) Schacht teaches that impregnation is carried out with a binder mixture comprising the first and second acids (Schacht, [0031]), (2) it was known that dusting is a suitable method to impregnate a filter with a binder (Hörl, [0031]), and (3) dusting can be regarded as introducing a binder as a pourable or free-flowing solid onto a layer (see the specification at [0058], noting that “sprinkled” is regarded as synonymous with “dusted”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schacht in view of Xin, as applied to claim 15 above, and as evidenced by Lee et al. (WO2015111770A1, hereinafter “Lee”).
Schacht teaches that the filter is used for supplying air for a car interior (claim 10), and when operating an air conditioner or heater for a vehicle, air from the outside or inside the vehicle is circulated, as evidenced by Lee (p. 1/10, line 3), so it would have been prima facie obvious in the method of Schacht in view of Xin to deplete viruses in air by circulating air.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht in view of Xin, as applied to claim 3 above, and as evidenced by Lee.
Schacht teaches that the filter is used for supplying air for a car interior (claim 10), and when operating an air conditioner or heater for a vehicle, air from the outside or inside the vehicle is circulated, as evidenced by Lee (p. 1/10, line 3), so it would have been prima facie obvious in the method of Schacht in view of Xin to deplete viruses in air by circulating air (i.e., the method is used for depleting for depleting viruses from incoming air and/or circulating air . . . from the interior spaces of transport means, such as road vehicles; the method is used for depleting viruses from interior spaces of transport means comprising road vehicles). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 10,315,146 B2 (“reference document”) in view of Xin et al. (US 2017/0028338 A1), and as evidenced by Lemelson (US 4,856,509).
Regarding claim 1, claim 10 of the reference document appears to differ from the claim in that (i) the reference document does not recite a planar substrate; or (ii) the reference document does not recite “depleting viruses from air and other gases.”
Regarding (i), the use of a planar form of a filter would have been prima facie obvious because a planar filter medium was known be used in a variety of devices (Xin, Fig. 1; [0039]).
Regarding (ii), the use of an acid-functionalized filter to deplete viruses would have been prima facie obvious because (1) acid-impregnated filters are known in the art to destroy viruses, as evidenced by Lemelson (Abstract), and (2) the use of a filter to supply air (claim 10) would be expected to entail exposing viruses to the filter.
In addition, claims 3, 5, 7, 8, 9, 10, 12, and 13 appear to correspond to claims 10, 2, 5, 6, 7, 7, 8, and 9 of the reference document, respectively.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17530518 (“reference application”) in view of Xin et al. (US 2017/0028338 A1) and Schacht et al. (US 2017/0120178 A1)
The reference application recites a method for depleting pathogens comprising feeding air or gas through at least one filter medium (i.e., a method; using a substrate as a filter medium) comprising at least one acid-functionalized layer comprising at least one fruit acid having a pksl value of 0 to 7 (i.e., comprising at least one acid-functionalized layer comprising at least one first acid having a pks1 value of 0 to 7).
The reference application does not explicitly disclose a planar substrate, but the use of a planar form of a filter would have been prima facie obvious because a planar filter medium was known be used in a variety of devices (Xin, Fig. 1; [0039]).
The reference application does not explicitly disclose depleting viruses from air and other gases, but the skilled practitioner would recognize that “air or gas enriched with pathogens” is a broad reference to mixtures of air comprising viruses, as common pathogens are viruses.
The reference application does not explicitly disclose a fruit acid, but Schacht teaches that a fruit acid is preferably in a layer to be functionalized ([0019]) in a biocidal filter ([0137]).
The reference application does not explicitly disclose at least one different second acid or derivative thereof selected from a group consisting of C8 to C18 fatty acids fatty acids, esters, amides, and mixtures thereof, but Schacht teaches that the combination of lauric acid and citric acid (i.e., a fruit acid) is particularly preferred in an air filter medium ([0027]).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772